United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2119
                                  ___________

Curtis D. Glinsey,                     *
                                       *
                    Appellant,         *
                                       *
      v.                               *
                                       *
Marvin Morrison, Warden, FCI-          * Appeal from the United States
Forrest City; Jill Dubbie-Gilley,      * District Court for the Eastern
Unit Manager, FCI-Forrest City;        * District of Arkansas.
Leslie Wood, Case Manager, FCI-        *
Forrest City; Robert E. Lee, Unit      *     [UNPUBLISHED]
Counselor, FCI-Forrest City; Mark      *
Gibson, Unit Officer, FCI-Forrest      *
City,                                  *
                                       *
                    Appellees.         *
                                  ___________

                            Submitted: October 23, 2001

                                 Filed: October 26, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM , Circuit Judges.
                           ___________

PER CURIAM.

     Federal inmate Curtis D. Glinsey appeals the district court's adverse grant of
summary judgment in Glinsey's action against prison employees under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). The
district court dismissed the action under 42 U.S.C. § 1997e(a) after Glinsey was
unable to rebut the employees' showing of his failure to exhaust administrative
remedies. Glinsey contends the court abused its discretion in failing earlier to screen
his complaint under 28 U.S.C. § 1915A to determine whether he had exhausted his
administrative remedies. Glinsey seeks, among other things, a refund of his filing fee.
On careful review of the record, and based on the plain language of the statutes at
issue, we affirm the district court's dismissal and reject Glinsey's arguments.
Nevertheless, we modify the dismissal to be without prejudice to Glinsey's right to
refile his complaint after he exhausts his administrative remedies. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-